United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-487
Issued: September 12, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On January 4, 2012 appellant filed an application requesting review of a November 10,
2011 decision of the Office of Workers’ Compensation Programs (OWCP). By that decision the
OWCP hearing representative affirmed OWCP’s April 11, 2011 wage-earning capacity decision.
The appeal was docketed as 12-487.
In its November 10, 2011 decision, the hearing representative affirmed the reduction of
appellant’s compensation based on his wage-earning capacity as a surveillance systems monitor.
She noted reviewing appellant’s file under claim number xxxxxx687 in relation to a left hand
injury sustained on May 6, 2004. The hearing representative stated that she reviewed a
May 2004 medical report from that claim and further advised that “subsequent medical review
under that claim demonstrated no ongoing medical condition or impairment related to that
injury.”
The Board has duly considered the matter and notes that the case is not in posture for
decision. The evidence indicates that file number xxxxxx687 may have evidence germane to
claim number xxxxxx947.

Pursuant to its procedures, OWCP has determined that cases should be combined where
correct adjudication depends on cross-referencing between files.1 This will allow OWCP to
consider all relevant claim files in developing appellant’s claim. Moreover, to consider
appellant’s appeal at this stage would involve a piecemeal adjudication of the issues in this case
and raise the possibility of inconsistent results. It is the Board’s policy to avoid such an
outcome.2
The case will be remanded to OWCP to combine case file numbers xxxxxx947 and
xxxxxx687. Following this and such other development as deemed necessary, OWCP shall issue
an appropriate merit decision on appellant’s claim.
IT IS HEREBY ORDERED THAT the November 10, 2011 Office of Workers’
Compensation Programs’ decision be set aside and the case remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: September 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
2

See William T. McCracken, 33 ECAB 1197 (1982).

2

